CHITTENDEN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Davis brought an action against Carien in the Cuyahoga Common Pleas for specific performance of a contract to convey certain real estate located in Cleveland. The evidence disclosed that the real estate was owned by Car-ien and his three sisters. In 1919 Carien entered into a written contract to convey this property to Davis in consideration of $3060.09. One sister’s signature to the conveyance could not be procured. Thereupon Carlon declined to do anything more to carry out the contract and tendered back to Davis the down payment of $50 00. He also refused to furnish an abstract. Carien contended that the contract was executed upon the condition that it was not to become effective unless the consent and signatures of his three sisters were obtained. The trial court found otherwise and decreed for specific performance and a judgment for $1490 damages. - The defendant, Carien, prosecuted error claiming that the court committed error in permitting him to testify as to the value of the premises without having first been qualified upon the subject of values, and that the judgment was contrary to the evidence. In sustaining the judgment of the *234lower court, the Court of Appeals held:
Attorneys — A. C. Knight, for Carien; Price, Shepherd & Graves, for Davis.
1. No error was committed in permitting Carien to testify, as he was one of the owners of the property and was familiar with its value.
2. The Judgment of- the trial court was not manifestly against the weight of the evidence.